Opinion by
Keefe, J.
At the trial witness for the plaintiff testified that the dough-mixing machine was attached to the vessel by means of bolts, that it is operated by means of a small motor, and that it is removable from the vessel and does not constitute any part of the machinery operating the vessel. There was no testimony produced relative to the specific repairs made upon the dough-mixer. The court stated: “Were the contention of plaintiff to prevail, section 466 would provide for a duty upon equipment, or parts thereof, purchased for and installed upon a vessel, but after such installation, any expenditure made for repairs thereof in a foreign country would be excluded and all ‘repair parts or materials’ and ‘repairs made’ provided for in the paragraph would relate to the repair of constituent parts of the vessel, that is, the hull and fittings.” This was held manifestly not to be the intention of Congress. On the record presented the protest was overruled.